DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6-8, 13-15 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cheverton et al. U.S. PGPub 2015/0165683.
Regarding claims 1, 8 and 15, Cheverton discloses a computer implemented method for automated material welding, the method comprising: starting a welding operation (e.g. pg. 2, ¶24; pg. 6-7, ¶69; pg. 8-9, ¶87-90; pg. 9-10, ¶100 and 108; Fig. 1); scanning a weld (e.g. pg. 2, ¶24; pg. 6-7, ¶69; pg. 8-9, ¶87-90; pg. 9-10, ¶100 and 108; Fig. 1); creating a simulation (e.g. visualization of weld via obtained images) of the weld (e.g. pg. 2, ¶24; pg. 6-7, ¶69; pg. 8-9, ¶87-90; pg. 9-10, ¶100 and 108; Fig. 1); detecting a flaw in the weld according to the scanning and simulation (e.g. pg. 2, ¶24; pg. 6-7, ¶69; pg. 8-9, ¶87-90; pg. 9-10, ¶100 and 108; Fig. 1); remediating the flaw (e.g. pg. 2, ¶24; pg. 6-7, ¶69; pg. 8-9, ¶87-90; pg. 9-10, ¶100 and 108; Fig. 1); and completing the welding operation (e.g. pg. 2, ¶24; pg. 6-7, ¶69; pg. 8-9, ¶87-90; pg. 9-10, ¶100 and 108; Fig. 1).
 	Regarding claims 6, 13 and 20, Cheverton discloses the computer implemented method according to claim 1, further comprising collecting a reference scan of parts prior to starting the welding operation (e.g. pg. 2, ¶24; pg. 6-7, ¶69; pg. 8-9, ¶87-90; pg. 9-10, ¶100 and 108; Fig. 1).
 	Regarding claim 7, Cheverton discloses the computer implemented method according to claim 6, wherein the flaw is remediated according to the reference scan of the parts (e.g. pg. 2, ¶24; pg. 6-7, ¶69; pg. 8-9, ¶87-90; pg. 9-10, ¶100 and 108; Fig. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 9 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheverton as applied to the claims above, and further in view of Bouse et al. U.S. PGPub 2009/0090767.
Cheverton does not explicitly disclose thermally tempering the weld.
 	Bouse discloses thermally tempering a weld (e.g. pg. 1, ¶10; pg. 3, ¶31).
	At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to temper a weld. One of ordinary skill in the art would have been motivated to do this in order to improve the toughness of a weld.
 	Therefore, it would have been obvious to modify Cheverton with Bouse to obtain the invention as specified in claims 2, 9 and 16.

Claim(s) 3, 5, 10, 12, 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheverton as applied to the claims above, and further in view of Doumanidis U.S. Patent 5,552,575.
Cheverton does not explicitly disclose simulating weld thermal stress/strain and collecting infra-red data about the weld.
 	Doumanidis discloses simulating weld thermal stress/strain and collecting infra-red data about the weld (e.g. col. 5, lines 14-27).
	At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to simulate weld thermal stress/strain and collect infra-red data about the weld. One of ordinary skill in the art would have been motivated to do this in order to evaluate the strength of the weld and accurately scan the weld.
 	Therefore, it would have been obvious to modify Cheverton with Bouse to obtain the invention as specified in claims 3, 5, 10, 12, 17 and 19.

Claim(s) 4, 11 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheverton as applied to the claims above, and further in view of Bowers U.S. PGPub 2013/0008548.
Cheverton does not explicitly disclose selecting remediation tooling according to weld type.
 	Bowers discloses selecting remediation tooling according to weld type (e.g. pg. 4, ¶38).
	At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to select remediation tooling according to weld type. One of ordinary skill in the art would have been motivated to do this in order select the appropriate tool to correct a flaw.
 	Therefore, it would have been obvious to modify Cheverton with Bowers to obtain the invention as specified in claims 4, 11 and 18.



Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES R KASENGE whose telephone number is (571)272-3743. The examiner can normally be reached Monday - Friday 7:30am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on (571) 272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





CK
June 16, 2022

/CHARLES R KASENGE/Primary Examiner, Art Unit 2116